Citation Nr: 1826824	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-39 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection low back disorder and if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for left knee disorder, and if so, whether service connection is warranted.

3. Whether new and material evidence has been received to reopen a previously denied claim for service connection for left ankle disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army on active duty from July 1981 to December 1981.  She also has service in the Army Reserves from May 1981 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The reopened issues of entitlement to service connection for low back strain, left knee strain, and left ankle strain, are addressed in the REMAND section below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. The Veteran did not appeal the January 2007 rating decision denying the claim of service connection for low back disorder, but evidence received after this rating decision relates to a previously unestablished element of the claim and raises a reasonable possibly of substantiating the claim.

2. The Veteran did not appeal the January 2007 rating decision denying the claim of service connection for left knee disorder, but evidence received after this rating decision relates to a previously unestablished element of the claim and raises a reasonable possibly of substantiating the claim.

3. The Veteran did not appeal the January 2007 rating decision denying the claim of service connection for left ankle disorder, but evidence received after this rating decision relates to a previously unestablished element of the claim and raises a reasonable possibly of substantiating the claim.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder. 38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 3.160(d)(1), 20.302, 20.1103 (2017). 

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder. 38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 3.160(d)(1), 20.302, 20.1103 (2017). 

3. New and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle disorder. 38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 3.160(d)(1), 20.302, 20.1103 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C. § 7105(c). An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

"New" evidence is defined as existing evidence not previously submitted to agency decision-makers. "Material" evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis. 
Evans v. Brown, 9 Vet. App. 273, 285(1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a rating decision of January 2007, the RO denied service connection for low back, left knee, and left ankle disorders. In the decision, the RO stated that the evidence failed to show permanent residuals or chronic disabilities subject to service connection and there was no evidence of current diagnoses for the low back, left knee, and left ankle. The Veteran was notified of the decision and her appellate rights but did not appeal the decision or submit any pertinent evidence within the appeal period.

Evidence associated with the record since the January 2007 rating decision includes September 2013 VA examination reports reflecting current diagnoses of lumbar strain, left knee strain, and left ankle strain. The medical evidence also shows x-ray findings of degenerative changes for the lumbar spine in February 2013 and arthritis of the left knee in September 2013.  This evidence is new, as it was not part of the record at the time of the prior final denial. This evidence is also material, as it relates to unestablished facts necessary to substantiate the Veteran's claims. Therefore, it is new and material, and reopening of the claims is in order. 



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for low back disorder is reopened; the claim is allowed to this extent only.

New and material evidence having been submitted, the claim of entitlement to service connection for left knee disorder is reopened; the claim is allowed to this extent only.

New and material evidence having been submitted, the claim of entitlement to service connection for left ankle disorder is reopened; the claim is allowed to this extent only.


REMAND

Additional development is required in order to fully and fairly adjudicate the reopened claims for service connection.  

The Veteran contends that her disabilities are the result of her military service.  In an October 2012 communication, the Veteran specifically requested the RO to obtain her current treatment records from VAMC Augusta for an outpatient visit on October 11, 2012. She stated that her primary care provider was of the opinion that her current conditions were more likely than not related to the injuries sustained in service. (See October 2012 Statement in Support of Claim).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. § 5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where VA medical records are sufficiently identified VA must also seek those records regardless of whether they appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

It is clear that the aforementioned October 11, 2012 VA medical treatment records were never obtained. In fact, while there is a single emergency room receipt in 2014, the last medical records obtained are dated September 14, 2012.  Thus, the RO should associate with the claims file all VA treatment records pertaining to the Veteran, to include records from the Augusta VAMC from September 14, 2012, to present. If no additional records are available, the RO should note their effort to obtain them. The Veteran is also welcomed to submit any additional evidence to further substantiate her claims.

Finally, the Veteran was afforded VA examinations for her claims in September 2013.  Unfortunately, the VA examiner's opinions regarding the etiology of the claimed disorders are not adequate because they do not reflect review of all pertinent evidence of record and are not supported by sufficient rationale.  Therefore, on remand, supplemental opinions should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records pertaining to the Veteran, to include records pertaining to treatment for low back strain, left knee strain and left ankle strain since September 2012 to present.

2.  Forward the claims file to an appropriate VA examiner for opinions regarding the etiology of the Veteran's claimed low back, left knee and left ankle disorders.  The examiner should review the file and address the following:

a.  Is it at least as likely as not (50 percent or greater probability ) that a current low back disorder is related to the Veteran's military service, to include the report of low back pain and notation of a back strain documented in the service treatment records?

b.  Is it at least as likely as not (50 percent or greater probability) that a current left knee disorder was incurred in or is related to the Veteran's military service, to include the report of left knee pain and diagnosis of chondromalacia patella documented in the Veteran's service treatment records?

c.  Is it at least as likely as not (50 percent or greater probability) that a current left ankle disorder was incurred in or is related to the Veteran's military service, to include the Veteran's report of left ankle pain documented in the Veteran's service treatment records?

In providing the requested opinions, the examiner must consider the Veteran's competent statements regarding the onset and progression of the claimed disorders.

The examiner must provide a complete rationale for all opinions. If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case. If the examiner determines that a physical examination is necessary to provide any of the requested opinions, one must be scheduled.

3. Thereafter, re-adjudicate the claims, considering all evidence. If the benefits sought remain denied, the appellant should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims those are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




